Citation Nr: 0909266	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  08-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's claim was selected to be 
processed by a special unit at the Cleveland RO known as the 
Tiger Team.  

The record reflects that the Veteran requested to be afforded 
with a hearing by videoconference before the Board in his 
February 2008 VA Form 9.  However, the Veteran later 
submitted a letter dated in February 2009 stating that he 
wished to forgo his request for a video hearing and wanted 
his case forwarded to the Board for adjudication.  
Accordingly, the Veteran's hearing request is withdrawn.  
38 C.F.R. §§ 20.702(e), 20.704(e) (2008).  


FINDING OF FACT

The Veteran's service-connected hemorrhoids are manifested by 
bleeding and frequent recurrences.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
probably been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The record reflects that the Veteran was sent correspondence 
dated in March 2006 that advised him of the evidence needed 
to establish entitlement to an increased evaluation for his 
claimed disability and described the types of evidence and 
information that the Veteran needed to submit in support of 
his claim.  The RO also explained what evidence VA was 
responsible for obtaining and would make reasonable efforts 
to obtain on the Veteran's behalf in support of the claim.  
The RO further explained to the Veteran how VA determines the 
effective date in said correspondence. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the aforementioned March 2006 VCAA notice letter, the 
Veteran was informed of the necessity of providing on his own 
or by VA, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and, generally, his 
daily life (e.g., the RO advised the Veteran that he may 
provide statements discussing his disability symptoms from 
people who have witnessed how they affect him and he may 
provide his own statement describing his symptoms, their 
frequency and severity, etc.).  The RO also notified the 
Veteran that, should an increase in disability be found, a 
disability rating would be determined by applying relevant 
diagnostic code(s), and included examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  Thus, the first, third, and 
fourth Vazquez elements were satisfied by virtue of the March 
2006 VCAA notice letter.  

However, notice of the second Vazquez element has not been 
satisfied.  While the applicable diagnostic code under which 
the Veteran is rated contains specific criteria necessary for 
entitlement to a higher disability rating that may not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life, the RO did not provide the specific criteria in 
any notice letter sent to the Veteran during the course of 
this appeal.  In this regard, the Board observes that the RO 
attempted to provide the Veteran with notice that complied 
with the requirements articulated in Vazquez in May 2008 
correspondence; however, the May 2008 notice letter did not 
contain the rating criteria for hemorrhoids.  Nonetheless, 
the notice defect is harmless error in this case.  The RO, in 
the March 2006 VCAA notice letter, asked the Veteran to 
provide any and all relevant information and evidence with 
respect to his increased rating claim and evidence identified 
as relevant to the claim has been obtained.  The Veteran 
indicated in the VCAA notice response that he had no other 
information or evidence to give VA to support his claim.  
Additionally, the June 2006 rating decision, February 2008 
statement of the case, and December 2008 supplemental 
statement of the case addressed the criteria necessary to 
receive the next higher disability rating of 10 percent for 
his service-connected hemorrhoids and the February 2008 
statement of the case actually included the rating criteria 
relevant to the Veteran's increased rating claim.  Thus, it 
is reasonable to expect that the Veteran is aware of the 
specific criteria needed to substantiate his increased rating 
claim.  Furthermore, the record clearly reflects that the 
Veteran has had a meaningful opportunity to participate in 
the adjudication of this appeal such that any lack of notice 
did not affect the essential fairness of the adjudication.

Moreover, the Board notes that the RO provided the Veteran 
with a copy of the rating decision, the statement of the 
case, and the supplemental statements of the case, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's statutory duty to assist, the Veteran was 
afforded with a medical examination in April 2006.  Although 
the Board notes that the examiner did not have the claims 
folder to review in conjunction with the examination, the 
absence of claims folder review does not render the 
examination inadequate because the present level of 
disability is of concern in claims for increased compensation 
and the examiner noted review of the Veteran's VA treatment 
records and reported the current manifestations of his 
current hemorrhoid disability based on his examination of the 
Veteran.  Also, VA treatment records identified as relevant 
to the Veteran's claim have been obtained and are associated 
with the claims folder.  The Veteran has submitted private 
treatment records in support of the claim.  The Veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran complains of bleeding, itching, and discomfort 
associated with his service-connected hemorrhoids and seeks 
entitlement to a compensable evaluation.  The Board notes 
that a noncompensable evaluation is assigned under Diagnostic 
Code 7336 when the evidence shows mild or moderate external 
or internal hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2008). 

Under Diagnostic Code 7336, a 10 percent rating is warranted 
when there is evidence of external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted when there is evidence of 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  Id.  

The Board notes that the evidence indicates that the Veteran 
has frequent recurrences of his hemorrhoids.  Indeed, the 
Veteran wrote in his June 2007 notice of disagreement that he 
had recurring episodes of hemorrhoids (i.e., monthly) that he 
self treated.  The Board considers the Veteran competent to 
report the frequency of his hemorrhoids and finds no evidence 
in the record to show that the Veteran's account of monthly 
hemorrhoids is not credible.  

However, the medical evidence does not show that the 
Veteran's hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue.  Indeed, at the April 2006 
VA medical examination, the Veteran reported that he had 
frequent rectal bleeding from hemorrhoids but no history or 
recurrence of thrombosis.  The Veteran's report is consistent 
with the objective findings as the April 2006 VA medical 
examiner noted that the Veteran objectively demonstrated one 
medium hemorrhoid and three small hemorrhoids with bleeding 
but there was no evidence of thrombosis shown on physical 
examination.  Notably, the Veteran also denied a history of 
hospitalization or surgery, neoplasm, rectal prolapse, and 
recurrent anal infections as well as current symptoms of 
abscess, diarrhea, difficulty passing stool, fecal 
incontinence, and perianal discharge at the April 2006 VA 
medical examination.  The April 2006 VA examiner further 
noted that there was no evidence of a fissure, anal or rectal 
stricture, anorectal fistula, impaired sphincter, or rectal 
prolapse present on physical examination.  The April 2006 VA 
medical examiner did not indicate that the Veteran's 
hemorrhoids were irreducible with excessive redundant tissue 
or that the Veteran had anemia.  

There is, further, no evidence included in treatment records 
relevant to the appeal period that contradicts the relevant 
findings articulated in the April 2006 VA examination report 
or otherwise shows that the Veteran is entitled to an 
increased evaluation for hemorrhoids.  In this regard, the 
Board notes that VA treatment records relevant to the current 
appeal period contain no relevant findings pertaining to 
hemorrhoids and a May 2005 progress note entry in private 
treatment records submitted by the Veteran in August 2005 
reveals that the Veteran's internal hemorrhoid symptoms were 
reduced with no significant bleeding and requiring no 
medication at that time.  A subsequent July 2005 progress 
note reads that the Veteran's hemorrhoid symptoms included 
itching and occasional protrusion; however, the Veteran was 
not taking any medication for his hemorrhoids at that time.  

The Veteran does have frequent recurrences, an element of the 
criteria for the ten percent rating.  Moreover, he does have 
episodes of bleeding which have been validated by the VA 
examiner.  Bleeding is one of the elements contemplated by 
the highest schedular rating.  It is conceded that not all 
the elements for compensable evaluations are demonstrated.  
On balance, however, it appears reasonable to conclude that 
the symptomatology reported probably approaches the 
impairment contemplated for the ten percent evaluation. 

The record reflects that the Veteran is no longer working and 
is retired.  Nonetheless, to the extent that the Veteran's 
hemorrhoid disability affects his employability, such has 
been contemplated in the assignment of the current 
noncompensable schedular evaluation.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There is no unusual or exceptional disability picture.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted in this case.

	
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable evaluation of 10 percent for 
service-connected hemorrhoids is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


